UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 16, 2009(July 13, 2009) SURGE GLOBAL ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-24269 34-1454529 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 990 Highland Drive, Suite 206 Solana Beach, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (858) 720-9900 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Material Definitive Agreement On July 13, 2009, Surge Global Energy, Inc. (“Surge”) finalized the settlement of its legal dispute with its former director Daniel Schreiber and Granite Financial Group, Inc., a company owned by Mr. Schreiber. History: On June 23, 2008, the Company’s former CEO, David Perez, filed a complaint against the Company in Superior Court in San Diego, California, alleging Breach of Contract and seeking Declaratory Relief. Mr. Perez' claims were for breach of an Indemnity Agreement and breach of the Company's bylaws with respect to advancement and reimbursement of past, present and future legal fees and expenses incurred by Mr. Perez. Mr. Perez’s claims were settled in April, 2009. On August 1, 2008, the Company filed counterclaims seeking monetary damages against Mr. Perez and Mr. Schreiber and Granite, alleging (i) breach of fiduciary duty, (ii) breach by Mr. Perez of his employment agreement, (iii) fraudulent and intentional misconduct in conscious disregard of the Company's rights, (iv) conspiracy with other parties to wrongfully obtain the Company's assets for themselves and each of them, and (v) seeking injunctive relief with respect to certain securities held by Mr. Perez. In March, 2009, Mr. Schreiber and Granite filed a complaint in the Superior Court in San Diego, California, alleging Breach of Contract.Mr. Schreiber’s claims were for breach of an Indemnity Agreement with respect to reimbursement of past legal fees and expenses incurred by Mr. Schreiber.Mr.
